DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 1/25/2021.
Claims 10, 14, and 15 have been amended.
No claims have been cancelled. Claims 1-9 were cancelled previously.
Claim 19 is a new claim that has been added.
Claims 10-19 remain pending in the application.
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 	Regarding claims 10, 14-15, and 19, Applicant argues that Cheng and Han do not teach “wherein the processor determines a pattern of frequency hopping per symbol, applied to the modulated symbols of the UCI, based on information received with a higher layer signaling.”	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. Han teaches that UCI may be transmitted through resources of different Cyclic Shifts (CSs) (a frequency-domain code) of a Computer-Generated Constant Amplitude Zero Auto Correlation (CG-CAZAC) sequence and an Orthogonal Cover (OC) or Orthogonal Cover Code (OCC) (a time-domain spreading code) (Han; [0122]). SC-FDMA symbol-level CS hopping may be applied to randomize inter-cell interference (Han; [0124]). Because such symbol-level CS hopping is characterized as using a frequency-domain code, such symbol-level CS hopping may be broadly reasonably interpreted as a pattern of frequency hopping per symbol that is applied to the modulated symbols of the UCI. Configuration of such hopping and shifting is also characterized as being provided by higher layers, and thus such a determination of a pattern of (Han; [0093], [0098], [0103]). Cheng and Han may thus be broadly reasonably interpreted as teaching “wherein the processor determines a pattern of frequency hopping per symbol, applied to the modulated symbols of the UCI, based on information received with a higher layer signaling.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0215206, Cheng hereinafter, full support for cited portions exists in provisional application No. 62/281,487) in view of Han et al. (US 2013/0223396, Han hereinafter).	Regarding claims 10 and 14, Cheng teaches a radio communication method and a terminal (Wireless device; Cheng; Fig. 11; [0071]) comprising: 	a transmitter (The wireless device may be comprised of a transceiver; Cheng; Fig. 11; [0071]) that transmits uplink control information (UCI) by using an uplink (UL) control channel (As can be seen for instance in at least Fig. 12, uplink control information (UCI) may be transmitted by a wireless device in a short Physical Uplink Control Channel (sPUCCH); Cheng; Fig. 12; [0077]-[0078]); and 	a processor (The wireless device may be comprised of a processor; Cheng; Fig. 11; [0071]-[0072]) that controls mapping of a modulated symbol of the UCI to a resource element that is not used for a demodulation reference signal (As can be seen for instance in at least Fig. 12, PUCCH data (i.e., UCI) is mapped to resource elements (REs) on symbols that are different from DMRS resource elements. A modulated symbol of the UCI may thus be reasonably interpreted as being mapped to a resource element that is not used for a demodulation reference signal; Cheng; Fig. 12; [0077]-[0078]) in a resource block assigned for the UL control channel (The resource allocation in LTE is typically described in terms of resource blocks (RBs), where a RB corresponds to one slot (0.5 ms) in the time domain and twelve contiguous subcarriers in the frequency domain. Each resource element used for UCI transmission may thus be reasonably interpreted as being in a resource block, and a resource block having resources allocated for PUCCH transmission may be broadly reasonably interpreted as being assigned for the PUCCH transmission; Cheng; Fig. 12; [0010], [0077]-[0078]).	However, Cheng does not specifically disclose wherein the processor applies rate matching to UCI bits based on a number of subcarriers to which the modulated symbol of the UCI is mapped, and 	wherein the processor determines a pattern of frequency hopping per symbol, applied to the (Rate matching may be applied to UCI bits based on the modulation order and the amount of resources. Such resources include resource blocks comprising a plurality of subcarriers. The amount of resources may thus be broadly reasonably interpreted as being based on the number of subcarriers to which modulated symbols are mapped. Rate matching may thus be reasonably interpreted as being applied to UCI bits based on a number of subcarriers to which the modulated symbol of the UCI is mapped; Han; Figs. 2 and 31; [0060], [0081], [0164], [0169]-[0170], [0199]), and 	wherein the processor determines a pattern of frequency hopping per symbol, applied to the modulated symbols of the UCI, based on information received with a higher layer signaling (UCI may be transmitted through resources of different Cyclic Shifts (CSs) (a frequency-domain code) of a Computer-Generated Constant Amplitude Zero Auto Correlation (CG-CAZAC) sequence and an Orthogonal Cover (OC) or Orthogonal Cover Code (OCC) (a time-domain spreading code). SC-FDMA symbol-level CS hopping may be applied to randomize inter-cell interference. Because such symbol-level CS hopping is characterized as using a frequency-domain code, such symbol-level CS hopping may be broadly reasonably interpreted as a pattern of frequency hopping per symbol that is applied to the modulated symbols of the UCI. Configuration of such hopping and shifting is also characterized as being provided by higher layers, and thus such a determination of a pattern of frequency hopping per symbol may also be broadly reasonably interpreted as being based on information received with a higher layer signaling; Han; [0093], [0098], [0103], [0122]-[0124]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Han with the teachings as in Cheng. The motivation for doing so would have been to increase performance by efficiently allocating and transmitting control information (Han; [0013]).	Regarding claim 11, Cheng and Han teach the limitations of claim 10.	Cheng further teaches the processor controls mapping of the demodulation reference signal to a given resource element in the resource block (As can be seen for instance in at least Fig. 12, PUCCH data (i.e., UCI) and DMRS may be time multiplexed over the same frequency resources over two symbols. As can be seen for instance in at least Fig. 17, sPUCCH transmission may take place at the end of a subframe. Because a subframe comprises two slots and the same frequency resources over different symbols in a slot belong to the same resource block, a DMRS RE and a UCI RE in the same frequency domain in adjacent symbols at the end of the subframe may be reasonably interpreted as being in the same resource block; Cheng; Figs. 12 and 17; [0006]-[0007], [0077]-[0078], [0102]).	Regarding claim 12, Cheng and Han teach the limitations of claim 10.	Cheng further teaches the UL control channel is formed with one or two symbols (As can be seen for instance in at least Fig. 12, the PUCCH data (i.e., the UL control channel) is transmitted using two symbols; Cheng; Fig. 12; [0077]-[0078]).	Regarding claim 13, Cheng and Han teach the limitations of claim 10.	Cheng further teaches the processor controls mapping of the modulated symbol of the UCI in a symbol where the demodulation reference signal is mapped in the resource block (As can be seen for instance in at least Fig. 12, PUCCH data (i.e., UCI) and DMRS may be time multiplexed over the same frequency resources over two symbols. As can be seen for instance in at least Fig. 17, sPUCCH transmission may take place at the end of a subframe. Because a subframe comprises two slots and frequency resources in a slot belong to the same resource block, a DMRS RE and a UCI RE in the same frequency domain in adjacent symbols at the end of the subframe may be reasonably interpreted as being in the same resource block; Cheng; Figs. 12 and 17; [0006]-[0007], [0077]-[0078], [0102]).	Regarding claim 15, Cheng teaches a base station (Network node; Cheng; Fig. 10; [0065]) (The network node may be comprised of a transceiver; Cheng; Fig. 10; [0066]) that receives uplink control information (UCI) by using an uplink (UL) control channel (As can be seen for instance in at least Fig. 12, uplink control information (UCI) may be transmitted by a wireless device in a short Physical Uplink Control Channel (sPUCCH) Such a sPUCCH transmitted by a wireless device may be reasonably interpreted as being received by a base station in an environment wherein the wireless device transmits uplink signals to a base station such as that depicted in Fig. 9; Cheng; Figs. 9 and 12; [0077]-[0078]); and 	a processor (The network node may be comprised of a processor; Cheng; Fig. 10; [0066]) that controls reception of the UCI of which a modulated symbol is mapped to a resource element that is not used for a demodulation reference signal (As can be seen for instance in at least Fig. 12, PUCCH data (i.e., UCI) is mapped to resource elements (REs) on symbols that are different from DMRS resource elements. A modulated symbol of the UCI may thus be reasonably interpreted as being mapped to a resource element that is not used for a demodulation reference signal. Such a transmission may be reasonably interpreted as being received and processed by the base station; Cheng; Figs. 9 and 12; [0077]-[0078]) in a resource block assigned for the UL control channel (The resource allocation in LTE is typically described in terms of resource blocks (RBs), where a RB corresponds to one slot (0.5 ms) in the time domain and twelve contiguous subcarriers in the frequency domain. Each resource element used for UCI transmission may thus be reasonably interpreted as being in a resource block, and a resource block having resources allocated for PUCCH transmission may be broadly reasonably interpreted as being assigned for the PUCCH transmission; Cheng; Fig. 12; [0010], [0077]-[0078]).	However, Cheng does not specifically disclose wherein the processor applies rate matching to UCI bits based on a number of subcarriers to which the modulated symbol of the UCI is mapped, and	wherein a pattern of frequency hopping per symbol, applied to the modulated symbols of the (Rate matching may be applied to UCI bits based on the modulation order and the amount of resources. Such resources include resource blocks comprising a plurality of subcarriers. The amount of resources may thus be broadly reasonably interpreted as being based on the number of subcarriers to which modulated symbols are mapped. Rate matching may thus be reasonably interpreted as being applied to UCI bits based on a number of subcarriers to which the modulated symbol of the UCI is mapped; Han; Figs. 2 and 31; [0060], [0081], [0164], [0169]-[0170], [0199]), 	wherein a pattern of frequency hopping per symbol, applied to the modulated symbols of the UCI, based on information received with a higher layer signaling (UCI may be transmitted through resources of different Cyclic Shifts (CSs) (a frequency-domain code) of a Computer-Generated Constant Amplitude Zero Auto Correlation (CG-CAZAC) sequence and an Orthogonal Cover (OC) or Orthogonal Cover Code (OCC) (a time-domain spreading code). SC-FDMA symbol-level CS hopping may be applied to randomize inter-cell interference. Because such symbol-level CS hopping is characterized as using a frequency-domain code, such symbol-level CS hopping may be broadly reasonably interpreted as a pattern of frequency hopping per symbol that is applied to the modulated symbols of the UCI. Configuration of such hopping and shifting is also characterized as being provided by higher layers, and thus such a determination of a pattern of frequency hopping per symbol may also be broadly reasonably interpreted as being based on information received with a higher layer signaling; Han; [0093], [0098], [0103], [0122]-[0124]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Han with the teachings as in Cheng. The motivation for doing so would have been to increase performance by efficiently allocating and transmitting control information (Han; [0013]).	Regarding claim 16, Cheng and Han teach the limitations of claim 11.	Cheng further teaches the UL control channel is formed with one or two symbols (As can be seen for instance in at least Fig. 12, the PUCCH data (i.e., the UL control channel) is transmitted using two symbols; Cheng; Fig. 12; [0077]-[0078]).	Regarding claim 17, Cheng and Han teach the limitations of claim 11.	Cheng further teaches the processor controls mapping of the modulated symbol of the UCI in a symbol where the demodulation reference signal is mapped in the resource block (As can be seen for instance in at least Fig. 12, PUCCH data (i.e., UCI) and DMRS may be time multiplexed over the same frequency resources over two symbols. As can be seen for instance in at least Fig. 17, sPUCCH transmission may take place at the end of a subframe. Because a subframe comprises two slots and the same frequency resources over different symbols in a slot belong to the same resource block, a DMRS RE and a UCI RE in the same frequency domain in adjacent symbols at the end of the subframe may be reasonably interpreted as being in the same resource block; Cheng; Figs. 12 and 17; [0006]-[0007], [0077]-[0078], [0102]).	Regarding claim 18, Cheng and Han teach the limitations of claim 12.	Cheng further teaches the processor controls mapping of the modulated symbol of the UCI in a symbol where the demodulation reference signal is mapped in the resource block (As can be seen for instance in at least Fig. 12, PUCCH data (i.e., UCI) and DMRS may be time multiplexed over the same frequency resources over two symbols. As can be seen for instance in at least Fig. 17, sPUCCH transmission may take place at the end of a subframe. Because a subframe comprises two slots and the same frequency resources over different symbols in a slot belong to the same resource block, a DMRS RE and a UCI RE in the same frequency domain in adjacent symbols at the end of the subframe may be reasonably interpreted as being in the same resource block; Cheng; Figs. 12 and 17; [0006]-[0007], [0077]-[0078], [0102]).	Regarding claim 19, Cheng teaches a system comprising a terminal (Wireless device; Cheng; Fig. 11; [0071]) and a base station (Network node; Cheng; Fig. 10; [0065]), wherein: 	the terminal comprises: 		a transmitter (The wireless device may be comprised of a transceiver; Cheng; Fig. 11; [0071]) that transmits uplink control information (UCI) by using an uplink (UL) control channel (As can be seen for instance in at least Fig. 12, uplink control information (UCI) may be transmitted by a wireless device in a short Physical Uplink Control Channel (sPUCCH); Cheng; Fig. 12; [0077]-[0078]); and 		a processor (The wireless device may be comprised of a processor; Cheng; Fig. 11; [0071]-[0072]) of the terminal that controls mapping of a modulated symbol of the UCI to a resource element that is not used for a demodulation reference signal (As can be seen for instance in at least Fig. 12, PUCCH data (i.e., UCI) is mapped to resource elements (REs) on symbols that are different from DMRS resource elements. A modulated symbol of the UCI may thus be reasonably interpreted as being mapped to a resource element that is not used for a demodulation reference signal; Cheng; Fig. 12; [0077]-[0078]) in a resource block assigned for the UL control channel (The resource allocation in LTE is typically described in terms of resource blocks (RBs), where a RB corresponds to one slot (0.5 ms) in the time domain and twelve contiguous subcarriers in the frequency domain. Each resource element used for UCI transmission may thus be reasonably interpreted as being in a resource block, and a resource block having resources allocated for PUCCH transmission may be broadly reasonably interpreted as being assigned for the PUCCH transmission; Cheng; Fig. 12; [0010], [0077]-[0078]); and 	the base station comprises: 		a receiver (The network node may be comprised of a transceiver; Cheng; Fig. 10; [0066]) that receives the UCI by using the UL control channel (As can be seen for instance in at least Fig. 12, uplink control information (UCI) may be transmitted by a wireless device in a short Physical Uplink Control Channel (sPUCCH) Such a sPUCCH transmitted by a wireless device may be reasonably interpreted as being received by a base station in an environment wherein the wireless device transmits uplink signals to a base station such as that depicted in Fig. 9; Cheng; Figs. 9 and 12; [0077]-[0078]); and 		a processor (The network node may be comprised of a processor; Cheng; Fig. 10; [0066]) of the base station that controls reception of the UCI of which the modulated symbol is mapped to the resource element that is not used for the demodulation reference signal (As can be seen for instance in at least Fig. 12, PUCCH data (i.e., UCI) is mapped to resource elements (REs) on symbols that are different from DMRS resource elements. A modulated symbol of the UCI may thus be reasonably interpreted as being mapped to a resource element that is not used for a demodulation reference signal. Such a transmission may be reasonably interpreted as being received and processed by the base station; Cheng; Figs. 9 and 12; [0077]-[0078]) in the resource block assigned for the UL control channel (The resource allocation in LTE is typically described in terms of resource blocks (RBs), where a RB corresponds to one slot (0.5 ms) in the time domain and twelve contiguous subcarriers in the frequency domain. Each resource element used for UCI transmission may thus be reasonably interpreted as being in a resource block, and a resource block having resources allocated for PUCCH transmission may be broadly reasonably interpreted as being assigned for the PUCCH transmission; Cheng; Fig. 12; [0010], [0077]-[0078]).	However, Cheng does not specifically disclose wherein the processor of the terminal applies rate matching to UCI bits based on a number of subcarriers to which the modulated symbol of the UCI is mapped, and 	wherein the processor of the terminal determines a pattern of frequency hopping per symbol, applied to the modulated symbols of the UCI, based on information received with a higher layer (Rate matching may be applied to UCI bits based on the modulation order and the amount of resources. Such resources include resource blocks comprising a plurality of subcarriers. The amount of resources may thus be broadly reasonably interpreted as being based on the number of subcarriers to which modulated symbols are mapped. Rate matching may thus be reasonably interpreted as being applied to UCI bits based on a number of subcarriers to which the modulated symbol of the UCI is mapped; Han; Figs. 2 and 31; [0060], [0081], [0164], [0169]-[0170], [0199]), and 	wherein the processor of the terminal determines a pattern of frequency hopping per symbol, applied to the modulated symbols of the UCI, based on information received with a higher layer signaling (UCI may be transmitted through resources of different Cyclic Shifts (CSs) (a frequency-domain code) of a Computer-Generated Constant Amplitude Zero Auto Correlation (CG-CAZAC) sequence and an Orthogonal Cover (OC) or Orthogonal Cover Code (OCC) (a time-domain spreading code). SC-FDMA symbol-level CS hopping may be applied to randomize inter-cell interference. Because such symbol-level CS hopping is characterized as using a frequency-domain code, such symbol-level CS hopping may be broadly reasonably interpreted as a pattern of frequency hopping per symbol that is applied to the modulated symbols of the UCI. Configuration of such hopping and shifting is also characterized as being provided by higher layers, and thus such a determination of a pattern of frequency hopping per symbol may also be broadly reasonably interpreted as being based on information received with a higher layer signaling; Han; [0093], [0098], [0103], [0122]-[0124]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Han with the teachings as in Cheng. The motivation for doing so would have been to increase performance by efficiently allocating and transmitting control information (Han; [0013]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ERIC MYERS/Primary Examiner, Art Unit 2474